                                    Case 1:21-cv-01290-JKB Document 1 Filed 05/25/21 Page 1 of 7



                             BARSHAY SANDERS, PLLC
                         1   Craig B. Sanders
                             100 Garden City Plaza, Suite 500
                         2   Garden City, NY 11530
                             Tel: (516) 203-7600
                         3   Email: csanders@barshaysanders.com
                         4   Attorneys for Plaintiff
                             File No.: 121823
                         5
                         6                                 UNITED STATES DISTRICT COURT
                                                              DISTRICT OF MARYLAND
                         7
                         8
                                 Gregory P. Mango,
                         9
                                                           Plaintiff,                Case No:
                        10
BARSHAY SANDERS, PLLC




                        11                 v.                                        COMPLAINT

                        12       Baltimore Jewish Life, LLC,                         DEMAND FOR JURY TRIAL

                        13                                Defendant.
                        14
                                    Plaintiff Gregory P. Mango (“Plaintiff”), by and through its undersigned counsel, for its
                        15
                        16   Complaint against Defendant Baltimore Jewish Life, LLC (“Defendant”) states and alleges as

                        17   follows:

                        18                                              INTRODUCTION

                        19          1.          This action seeks to recover damages for copyright infringement.

                        20          2.          Plaintiff herein provides photojournalism goods and services and owns the rights

                        21   to these images which Plaintiff licenses to online and print publications.
                        22          3.          Plaintiff has obtained U.S. copyright registrations covering many of Plaintiff's
                        23   images and many others are the subject of pending copyright applications.
                        24          4.          Defendant owns and operates a website known as www.jewishlife.com (the
                        25   “Website”).
                        26          5.          Defendant, without permission or authorization from Plaintiff actively copied,
                        27   stored, and/or displayed Plaintiff's Photograph on the Website and engaged in this misconduct
                        28


                                                                                   1
                                                                        PLAINTIFF'S COMPLAINT
                                    Case 1:21-cv-01290-JKB Document 1 Filed 05/25/21 Page 2 of 7



                         1   knowingly and in violation of the United States copyright laws.
                         2                                              PARTIES
                         3           6.     Plaintiff Gregory P. Mango is an individual who is a citizen of the State of New
                         4   York and maintains a principal place of business 210 17th Street, Brooklyn in Kings County,
                         5   New York.
                         6           7.     On information and belief, Defendant Baltimore Jewish Life, LLC, is a
                         7
                             Maryland limited liability company with a principal place of business at 2833 Smith Ave,
                         8
                             Baltimore in Baltimore City County, Maryland and is liable and responsible to Plaintiff based
                         9
                             on the facts herein alleged.
                        10
BARSHAY SANDERS, PLLC




                                                            JURISDICTION AND VENUE
                        11
                                    8.      This Court has subject matter jurisdiction over the federal copyright
                        12
                             infringement claims pursuant to 28 U.S.C. §1338(a) and 28 U.S.C. §1331.
                        13
                                     9.     This Court has personal jurisdiction over Baltimore Jewish Life, LLC because
                        14
                             it maintains its principal place of business in Maryland.
                        15
                                     10.    Venue is proper under 28 U.S.C. §1391(a)(2) because Baltimore Jewish Life,
                        16
                             LLC does business in this Judicial District and/or because a substantial part of the events or
                        17
                             omissions giving rise to the claim occurred in this Judicial District.
                        18
                        19                              FACTS COMMON TO ALL CLAIMS

                        20          11.     Plaintiff is a professional photographer by trade who is the legal and rightful

                        21   owners of photographs which Plaintiff licenses to online and print publications.

                        22          12.     Plaintiff has invested significant time and money in building Plaintiff's

                        23   photograph portfolio.

                        24          13.     Plaintiff has obtained active and valid copyright registrations from the United
                        25   States Copyright Office (the “USCO”) which cover many of Plaintiff's photographs while many
                        26   others are the subject of pending copyright applications.
                        27          14.     Plaintiff's photographs are original, creative works in which Plaintiff's own
                        28   protectable copyright interests.


                                                                                2
                                                                     PLAINTIFF'S COMPLAINT
                                    Case 1:21-cv-01290-JKB Document 1 Filed 05/25/21 Page 3 of 7



                         1          15.     The Website is a popular and lucrative commercial enterprise.
                         2          16.     The Website is monetized in that it contains paid advertisements and, on
                         3   information and belief, Defendant profits from these activities.
                         4          17.     The Website is monetized in that sells merchandise to the public and, on
                         5   information and belief, Defendant profits from these activities.
                         6          18.     On Plaintiff Gregory Mango authored a photograph of (the “Photograph”). A
                         7
                             copy of the Photograph is attached hereto as Exhibit 1.
                         8
                                     19.    Plaintiff applied to the USCO to register the Photograph on March 26, 2017
                         9
                             under Application No. 1-4464896215.
                        10
BARSHAY SANDERS, PLLC




                                     20.    The Photograph was registered by USCO on March 26, 2017 under Registration
                        11
                             No. VA 2-036-434.
                        12
                                     21.    On December 27, 2018, Plaintiff observed the Photograph on the Website in a
                        13
                             story titled “Trump Jabs Back At ‘Mr. Kellyanne Conway,’ An Unusual Critic” dated
                        14
                             November 9, 2018 (the “Story”). A copy of screengrab of Website including the Photograph is
                        15
                             attached hereto as Exhibit 2.
                        16
                                     22.    The Photograph was displayed at URL: https://www.jewishlife.com/news/news-
                        17
                             detail.php?SECTION_ID=2&ARTICLE_ID=110279.
                        18
                        19           23.    Without permission or authorization from Plaintiff, Defendant volitionally

                        20   selected, copied, stored and/or displayed Plaintiff copyright protected Photograph as set forth

                        21   in Exhibit “1” which is annexed hereto and incorporated in its entirety herein, on the Website.

                        22          24.     On information and belief, the Photograph was copied, stored and displayed

                        23   without license or permission, thereby infringing on Plaintiff's copyrights (hereinafter the

                        24   “Infringement”).
                        25          25.     The Infringement includes a URL (“Uniform Resource Locator”) for a fixed
                        26   tangible medium of expression that was sufficiently permanent or stable to permit it to be
                        27   communicated for a period of more than transitory duration and therefore constitutes a specific
                        28   infringement. 17 U.S.C. §106(5); Perfect 10, Inc. v. Amazon.com, Inc.508 F.3d 1146, 1160 (9th


                                                                               3
                                                                    PLAINTIFF'S COMPLAINT
                                    Case 1:21-cv-01290-JKB Document 1 Filed 05/25/21 Page 4 of 7



                         1   Cir. 2007).
                         2          26.     The Infringement is an exact copy of the entirety of Plaintiff's original image
                         3   that was directly copied and stored by Defendant on the Website.
                         4          27.     On information and belief, Defendant takes an active and pervasive role in the
                         5   content posted on its Website, including, but not limited to copying, posting, selecting,
                         6   commenting on and/or displaying images including but not limited to Plaintiff's Photograph.
                         7
                                    28.     The Story was posted by a “Staff Reporter.”
                         8
                                    29.     On information and belief, Story was posted by an employee of Defendant.
                         9
                                    30.     On information and belief, at all material times the employee was acting within
                        10
BARSHAY SANDERS, PLLC




                             the course and scope of their employment when they posted the Infringement.
                        11
                                    31.     On information and belief, at all material times the employee was acting within
                        12
                             the course and scope of their agency when they posted the Infringement.
                        13
                                    32.     On information and belief, the Photograph was willfully and volitionally posted
                        14
                             to the Website by Defendant.
                        15
                                    33.     On information and belief, Defendant is not registered with the United States
                        16
                             Copyright Office pursuant to 17 U.S.C. §512.
                        17
                                    34.     On information and belief, the Infringement were not posted at the direction of
                        18
                        19   a “user” as that term is defined in 17 U.S.C. §512(c).

                        20          35.     On information and belief, Defendant was aware of facts or circumstances from

                        21   which the determination regarding the Infringement was apparent. Defendant cannot claim that

                        22   it was aware of the infringing activities, including the specific Infringement which form the

                        23   basis of this complaint, since such a claim would amount to only willful blindness to the

                        24   Infringement on the part of Defendant.
                        25          36.     On information and belief, Defendant engaged in the Infringement knowingly
                        26   and in violation of applicable United States Copyright Laws.
                        27          37.     On information and belief, Defendant has the legal right and ability to control
                        28   and limit the infringing activities on its Website and exercised and/or had the right and ability


                                                                               4
                                                                    PLAINTIFF'S COMPLAINT
                                      Case 1:21-cv-01290-JKB Document 1 Filed 05/25/21 Page 5 of 7



                         1   to exercise such right.
                         2            38.   On information and belief, Defendant monitors the content on its Website.
                         3            39.   On information and belief, Defendant has received a financial benefit directly
                         4   attributable to the Infringement.
                         5            40.   On information and belief, the Infringement increased traffic to the Website and,
                         6   in turn, caused Defendant to realize an increase its advertising revenues and/or merchandise
                         7
                             sales.
                         8
                                      41.   On information and belief, a large number of people have viewed the unlawful
                         9
                             copies of the Photograph on the Website.
                        10
BARSHAY SANDERS, PLLC




                                      42.   On information and belief, Defendant at all times had the ability to stop the
                        11
                             reproduction and display of Plaintiff's copyrighted material.
                        12
                                      43.   Defendant's use of the Photograph, if widespread, would harm Plaintiff's
                        13
                             potential market for the Photograph.
                        14
                                      44.   As a result of Defendant's misconduct, Plaintiff has been substantially harmed.
                        15
                                                                    FIRST COUNT
                        16
                                                 (Direct Copyright Infringement, 17 U.S.C. §501 et seq.)
                        17
                                      45.   Plaintiff repeats and incorporates by reference the allegations contained in the
                        18
                             preceding paragraphs, as though set forth in full herein.
                        19
                                      46.   The Photograph is an original, creative works in which Plaintiff owns valid
                        20
                             copyright properly registered with the United States Copyright Office.
                        21
                                      47.   Plaintiff has not licensed Defendant the right to use the Photograph in any
                        22
                             manner, nor has Plaintiff assigned any of its exclusive rights in the copyrights to Defendant.
                        23
                                      48.   Without permission or authorization from Plaintiff and in willful violation of
                        24
                             Plaintiff's rights under 17 U.S.C. §106, Defendant improperly and illegally copied, stored,
                        25
                             reproduced, distributed, adapted, and/or publicly displayed works copyrighted by Plaintiff
                        26
                             thereby violating one of Plaintiff's exclusive rights in its copyrights.
                        27
                                      49.   Defendant's reproduction of the Photograph and display of the Photograph on
                        28


                                                                                5
                                                                     PLAINTIFF'S COMPLAINT
                                     Case 1:21-cv-01290-JKB Document 1 Filed 05/25/21 Page 6 of 7



                         1   the Website constitutes willful copyright infringement. Feist Publications, Inc. v. Rural
                         2   Telephone Service Co., Inc., 499 U.S. 340, 361 (1991).
                         3           50.     Plaintiff is informed and believes and thereon alleges that the Defendant
                         4   willfully infringed upon Plaintiff's copyrighted Photograph in violation of Title 17 of the U.S.
                         5   Code, in that they used, published, communicated, posted, publicized, and otherwise held out
                         6   to the public for commercial benefit, the original and unique Photograph of the Plaintiff without
                         7
                             Plaintiff's consent or authority, by using them in the infringing articles on the Website.
                         8
                                     51.     As a result of Defendant's violations of Title 17 of the U.S. Code, Plaintiff is
                         9
                             entitled to any an award of actual damages and disgorgement of all of Defendant's profits
                        10
BARSHAY SANDERS, PLLC




                             attributable to the infringements as provided by 17 U.S.C. § 504 in an amount to be proven or,
                        11
                             in the alternative, at Plaintiff's election, an award for statutory damages against each Defendant
                        12
                             in an amount up to $150,000.00 for each infringement pursuant to 17 U.S.C. § 504(c).
                        13
                                     52.     As a result of the Defendant' violations of Title 17 of the U.S. Code, the court in
                        14
                             its discretion may allow the recovery of full costs as well as reasonable attorney's fees and costs
                        15
                             pursuant to 17 U.S.C § 505 from Defendant.
                        16
                                     53.     As a result of Defendant's violations of Title 17 of the U.S. Code, Plaintiff is
                        17
                             entitled to injunctive relief to prevent or restrain infringement of his copyright pursuant to 17
                        18
                        19   U.S.C. § 502.

                        20                                           JURY DEMAND

                        21           54.     Plaintiff hereby demands a trial of this action by jury.

                        22
                        23                                       PRAYER FOR RELIEF

                        24           WHEREFOREPlaintiff respectfully requests judgment as follows:
                        25           That the Court enters a judgment finding that Defendant has infringed on Plaintiff's
                        26   rights to the Photograph in violation of 17 U.S.C. §501 et seq. and award damages and monetary
                        27   relief as follows:
                        28                   a.     finding that Defendant infringed Plaintiff's copyright interest in the


                                                                                6
                                                                     PLAINTIFF'S COMPLAINT
                                   Case 1:21-cv-01290-JKB Document 1 Filed 05/25/21 Page 7 of 7



                         1                     Photograph by copying and displaying without a license or consent;
                         2               b.    for an award of actual damages and disgorgement of all of Defendant's
                         3                     profits attributable to the infringements as provided by 17 U.S.C. § 504
                         4                     in an amount to be proven or, in the alternative, at Plaintiff's election, an
                         5                     award for statutory damages against each Defendant in an amount up to
                         6                     $150,000.00 for each infringement pursuant to 17 U.S.C. § 504(c),
                         7
                                               whichever is larger;
                         8
                                         c.    for an order pursuant to 17 U.S.C. § 502(a) enjoining Defendant from
                         9
                                               any infringing use of any of Plaintiff's works;
                        10
BARSHAY SANDERS, PLLC




                                         d.    for costs of litigation and reasonable attorney's fees against Defendant
                        11
                                               pursuant to 17 U.S.C. § 505;
                        12
                                         e.    for pre judgment interest as permitted by law; and
                        13
                                         f.    for any other relief the Court deems just and proper.
                        14
                        15   DATED: May 25, 2021

                        16                                             BARSHAY SANDERS, PLLC
                        17                                             By:     /s/ Craig B. Sanders
                        18                                             Craig B. Sanders, Esq.
                                                                       100 Garden City Plaza, Suite 500
                        19                                             Garden City, NY 11530
                                                                       Tel: (516) 203-7600
                        20                                             Email: csanders@barshaysanders.com
                        21                                             Attorneys for Plaintiff
                                                                       File No.: 121823
                        22
                        23
                        24
                        25
                        26
                        27
                        28


                                                                           7
                                                                PLAINTIFF'S COMPLAINT
